Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 1 of 32 PageID# 165



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

                                                 )
I PEE HOLDING, LLC,                              )
                                                 )       Civil Action No. 1:18-cv-01564-AJT-TCB
                                Plaintiff,       )
                v.                               )       ANSWER AND FIRST AMENDED
                                                 )       COUNTERCLAIMS OF DEFENDANT
VIRGINIA TOY AND NOVELTY                         )       VIRGINIA TOY AND NOVELTY
COMPANY,                                         )       COMPANY
                                                 )
                                Defendant.       )
                                                 )

        Defendant, Virginia Toy and Novelty Company (“VTC”) by and through its attorneys,

answer the Complaint of Plaintiff I Pee Holding, LLC (“IPH”) as follows:

                                              PARTIES

        1.      VTC lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 1 of the Complaint and otherwise denies the allegations in paragraph

1 of the Complaint.

        2.      VTC admits the allegations in paragraph 2 of the Complaint.

                                  JURISDICTION AND VENUE

        3.      VTC denies the allegations of paragraph 3 of the Complaint, except that it admits

that the Complaint asserts the Court has subject matter jurisdiction over the action pursuant to 28

U.S.C. § 1331 and § 1338. VTC denies that there is any basis for this action and that IPH is

entitled to any relief, as it requests or otherwise.

        4.      VTC denies the allegations of paragraph 4 of the Complaint, except that it admits

that the Complaint asserts the Court has personal jurisdiction over the action. VTC denies that

there is any basis for this action and that IPH is entitled to any relief, as it requests or otherwise.


                                                     1
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 2 of 32 PageID# 166




        5.      VTC denies the allegations of paragraph 5 of the Complaint, except that it admits

that the Complaint asserts the venue is proper pursuant to 28 U.S.C. § 1400. VTC denies that

there is any basis for this action and that IPH is entitled to any relief, as it requests or otherwise.’

                                          BACKGROUND

        6.      VTC denies the allegations of paragraph 6 of the Complaint, except that it admits

that the Complaint purports to recite an action pursuant to the Patent Laws of the United States,

35 U.S.C. § 271. VTC denies that there is any basis for this action and that IPH is entitled to any

relief, as it requests or otherwise.

        History of the Parties and Relevant Patent

        7.      VTC lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 7 of the Complaint and otherwise denies the allegations in paragraph

7 of the Complaint.

        8.      VTC denies the allegations of paragraph 8 of the Complaint. To the extent the

allegations state a legal conclusion no response is required.

        9.      VTC lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 9 of the Complaint and otherwise denies the allegations in paragraph

9 of the Complaint.

        10.     VTC lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 10 of the Complaint and otherwise denies the allegations in

paragraph 10 of the Complaint.

        11.     VTC admits that it was incorporated in Virginia 2002 and at least six people work

for it, but otherwise denies all other allegations in paragraph 11 of the Complaint. To the extent

the allegations state a legal conclusion no response is required.

                                                   2
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 3 of 32 PageID# 167




        Virginia Toy is Infringing the ‘461 Patent

        12.     VTC denies the allegations in the heading “Virginia Toy is Infringing the ‘461

Patent” and denies the allegations in paragraph 12 of the Complaint, except that it admits it sells

products with the following numbers: 21CB2MR, 21SFB1WR, 21BU2BG, 21SKB2W,

21PU2O, and 21BU2BO. To the extent the allegations state a legal conclusion no response is

required.

        13.     VTC admits that it sells products via its own website and through Amazon.com

but otherwise denies all other allegations in paragraph 13 of the Complaint.

        14.     VTC admits that IPH has not licensed VTC to manufacture or sell the accused

products but otherwise denies the allegations of paragraph 14 of the Complaint. To the extent

the allegations state a legal conclusion no response is required.

        Plaintiff Seeks to Enforce the ‘461 Patent against Virginia Toy

        15.     VTC denies the allegations in paragraph 15 of the Complaint and refers to Exhibit

B for its full terms.

        16.     VTC denies the allegations in paragraph 16 of the Complaint and refers to Exhibit

B for its full terms.

                                      CAUSE OF ACTION

        17.     In Answer to the allegations of paragraph 17 of the Complaint, VTC repeats and

incorporates the answers provided in paragraphs 1 through 16 above as if fully stated herein.

        18.     VTC lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 18 of the Complaint and otherwise denies the allegations in

paragraph 18 of the Complaint. VTC refers to Exhibit A for its full terms.

        19.     VTC denies the allegations in paragraph 19 of the Complaint.

                                                 3
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 4 of 32 PageID# 168




        20.     VTC denies the allegations in paragraph 20 of the Complaint. To the extent the

allegations state a legal conclusion no response is required.

        21.     VTC denies the allegations in paragraph 21 of the Complaint. To the extent the

allegations state a legal conclusion no response is required.

        22.     VTC denies the allegations in paragraph 22 of the Complaint and refers to Exhibit

A for its full terms.

        23.     VTC denies the allegations in Paragraph 28 of the Complaint. To the extent the

allegations state a legal conclusion no response is required.

        24.     VTC denies the allegations in paragraph 24 of the Complaint. To the extent the

allegations state a legal conclusion no response is required.

        25.     VTC denies the allegations in paragraph 25 of the Complaint. To the extent the

allegations state a legal conclusion no response is required.

        26.     VTC denies the allegations in paragraph 26 of the Complaint. To the extent the

allegations state a legal conclusion no response is required.

        27.     VTC denies the allegations in paragraph 27 of the Complaint. To the extent the

allegations state a legal conclusion no response is required.

        28.     VTC denies the allegations in paragraph 28 of the Complaint. To the extent the

allegations state a legal conclusion no response is required.

        29.     VTC lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 29 of the Complaint and otherwise denies the allegations in

paragraph 29 of the Complaint.

        30.     VTC denies the allegations in paragraph 30 of the Complaint. To the extent the

allegations state a legal conclusion no response is required.

                                                 4
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 5 of 32 PageID# 169




        31.     VTC denies the allegations in paragraph 31 of the Complaint. To the extent the

allegations state a legal conclusion no response is required.

        32.     VTC lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 32 of the Complaint and otherwise denies the allegations in

paragraph 32 of the Complaint. To the extent the allegations state a legal conclusion no response

is required.

        33.     VTC lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 33 of the Complaint and otherwise denies the allegations in

paragraph 33 of the Complaint. To the extent the allegations state a legal conclusion no

response is required.

        34.     VTC denies the allegations of paragraph 34 of the Complaint and all of subparts

following IPH’s “Prayer for Relief” A, B, C, D, E, F, G, and H, including that it has committed

or has indirectly caused others to commit any act of infringement. VTC denies that there is any

basis for this action and that IPH is entitled to any relief, as it requests or otherwise.


                          AFFIRMATIVE AND OTHER DEFENSES

        VTC asserts the following affirmative and other defenses without assuming the burden of

proof where such burden is not legally upon VTC, and reserve the right to assert any other

defense consistent with the facts discovered in the case:

                                         FIRST DEFENSE
                                        (Non-Infringement)

        1.      VTC has not infringed any valid and enforceable claim of the ‘461 patent either

literally or under the doctrine of equivalents.



                                                   5
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 6 of 32 PageID# 170



                                      SECOND DEFENSE
                                           (Invalidity)

       2.      All allegedly infringed claims of the ‘461 patent are invalid because they fail to

satisfy all of the requirements and conditions for patentability specified in 35 U.S.C. §§102, 103,

and 112.

                                       THIRD DEFENSE
                                (Prosecution History Estoppel)

       3.      IPH is estopped by the doctrine of prosecution history estoppel from asserting

that VTC has infringed any claims of the ‘461 patent under the doctrine of equivalents.

                                      FOURTH DEFENSE
                             (Marking and Damages Limitations)

       4.      To the extent that any products made, offered for sale, or sold by IPH or a IPH

licensee in the United States are covered by a claim of the ‘461 patent and have not been

properly marked as specified by 35 U.S.C. § 287, VTC is not liable for damages for alleged

infringement of such patent prior to receiving actual notice of alleged infringement.

                                       FIFTH DEFENSE
                         (Waiver, Equitable Estoppel, Acquiescence)
       6.      Upon information and belief, IPH’s claims for infringement of the ‘461 patent or

damages/relief as result thereof are barred by waiver, equitable estoppel, acquiescence.

                                       SIXTH DEFENSE
                (Failure to State a Claim On Which Relief Can Be Granted)
       7.      IPH’s Complaint fails to state a claim for relief with respect to the ‘461 patent.

       8.      Having failed to state a claim, IPH’s claims for relief for any alleged infringement

of one or more claims of the ‘461 patent cannot be granted.




                                                 6
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 7 of 32 PageID# 171



                                   SEVENTH DEFENSE
        (Failure to State With Particularity an Inducement of Infringement Theory)

       9.      IPH’s Complaint fails to particularly plead and/or set forth specific facts and/or

allegations pursuant to Federal Rule of Civil Procedure 9 demonstrating VTC’s alleged

inducement of direct infringement of the ‘461 patent.

       10.     Having failed to particularly plead a cause of action, IPH’s claims for relief for

any alleged inducement of direct infringement by customers of one or more claims of the ‘461

patent cannot be granted.

                            FIRST AMENDED COUNTERCLAIMS

       Virginia Toy and Novelty Company (“VTC”), by and through its attorneys, assert the

following amended counterclaims against I Pee Holding, LLC (“IPH”) and aver as follows:

                                         THE PARTIES

       1.      VTC is a corporation organized and existing under the laws of the state of

Virginia, and has a principal place of business at 5823 Ward Court, Virginia Beach, VA 23455.

       2.      On information and belief, IPH is an Illinois corporation having its principal

place of business in Vernon Hills, Illinois.

                                 JURISDICTION AND VENUE

       3.      These counterclaims arise under the patent laws of the United States, 35 U.S.C. §

1, et seq., and the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq. This Court has subject

matter jurisdiction over these counterclaims pursuant to 28 U.S.C. §§ 1331, 1332 and 1338.

       4.      VTC seeks a declaratory judgment that the products sold under the following

product numbers, 21CB2MR, 21SFB1WR, 21BU2BG, 21SKB2W, 21PU2O, and 21BU2BO

(the “accused products”), do not infringe any valid and enforceable claim of U.S. Patent No.

10,064,461, titled “Light String with Lighting Elements Surrounded by Decorative Shroud and

                                                 7
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 8 of 32 PageID# 172



Retained by Snap-fit Enclosure System” (“the ‘461 patent”), either literally or under the doctrine

of equivalents.

       5.         VTC seeks a further declaratory judgment that it is free to make, use, import, sell,

and offer for sale the products sold under the following product numbers, 21CB2MR,

21SFB1WR, 21BU2BG, 21SKB2W, 21PU2O, and 21BU2BO, in the United States.

       6.         In its Complaint, IPH alleges ownership by assignment of the ‘461 patent and that

sales or offers to sell the accused products infringe the ‘461 patent. In its Answer and

Counterclaims, VTC has denied that the accused products infringe any valid claim of the

Asserted Patents. Thus, a case or actual controversy exists within the meaning of 28 U.S.C. §§

2201 and 2202.

       7.         This Court has personal jurisdiction over IPH because, inter alia, IPH has

voluntarily appeared and consented to personal jurisdiction by commencing the underlying

patent infringement action in this Court.

       8.         Venue is proper in this Court because these are compulsory counterclaims under

Fed. R. Civ. P. 13(a), and also because 28 U.S.C. §§ 1391 and 1400 apply.

                   COUNT I: NON-INFRINGEMENT OF THE ‘461 PATENT

       9.         VTC repeats and incorporates herein the allegations in paragraphs 1 through 8

above as though fully stated herein.

       10.        Contrary to what is depicted and described in paragraphs 23 and 24 in IPH’s

Complaint, the cover, conductor, and light element of VTC’s 21PU2O product do not infringe

the ‘461 Patent because inter alia the conductor and light element are integrated with and

connected and fastened to the cover as shown below:




                                                   8
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 9 of 32 PageID# 173




                FIGURE 1                                            FIGURE 2

As shown in Figure 1 and Figure 2, plastic fasteners (identified by white arrows in Figure 2)

protruding from the inside of the plastic cover brace the light element and retain it within the

cover without the need for the cap.

       11.     Product numbers 21CB2MR, 21SFB1WR, 21BU2BG, 21SKB2W, 21PU2O, and

21BU2BO do not and cannot infringe Claims 3-4 of the ‘461 patent.

       12.      Product numbers 21SFB1WR and 21SKB2W do not and cannot infringe Claim 8

of the ‘461 patent.

       13.     VTC does not and never has specifically intended others to directly infringe any

claim of the ‘461 patent, either literally or under the doctrine of equivalents.

       14.     VTC has not infringed, or actively induced or contributed to infringement by

anyone else, of any claim of the ‘461 patent, either literally or under the doctrine of equivalents.




                                                  9
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 10 of 32 PageID# 174



                      COUNT II: INVALIDITY OF THE ‘461 PATENT

        15.     VTC repeats and incorporates herein the allegations in paragraphs 1 through 14

 above as though fully stated herein.

        16.     Each allegedly infringed claim of the ‘461 patent is invalid for failing to satisfy

 one or more of the requirements and conditions of patentability set forth in 35 U.S.C. §§ 102,

 103, and/or 112.

        Invalidity for violation of 35 U.S.C. § 112, Second Paragraph

        17.     By way of one non-limiting example, claims 1-8 of the ‘461 patent recite, inter

 alia, “wherein the conductor and light element are non-integral with and separate, apart and

 removable from the shroud and the cap….”

        18.     Each of the ‘461 patent specification and prosecution history fails to define or

 delineate between any of the terms “non-integral with,” “separate,” “apart,” or “removable.”

        19.     There is a presumption that different words in a claim have different meanings.

        20.     However, the person of ordinary skill in the art would be unable to give different

 meanings to “non-integral with,” “separate,” “apart,” and “removable” because each of those

 terms has at least one plain and ordinary meaning to the person of ordinary skill in the art that

 makes one term an alternative to at least one of the other terms.

        21.     As a result of using different claim terms that serve as alternatives to one another,

 such a person of ordinary skill in the art would be unable to define the full scope of claims 1-8 of

 the ‘461 patent with reasonable certainty.

        Invalidity under 35 U.S.C. §§ 102 and 103

        22.     U.S. Patent No. 8,083,381 [the “’381 Patent”], which was patented on December

 27, 2011, qualifies as prior art under 35 U.S.C. § 102(a)(1) to the ‘461 Patent. See Exhibit A.


                                                  10
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 11 of 32 PageID# 175



        23.     U.S. Patent No. 7,036,962 [the “‘962 Patent”], which was patented on May 2,

 2006, qualifies as prior art under 35 U.S.C. § 102(a)(1) to the ‘461 Patent. See Exhibit B.

        24.     U.S. Patent Application Publication No. 2009/0161372 [the “‘372 Publication”],

 which was published on June 25, 2009, qualifies as prior art under 35 U.S.C. § 102(a)(1) to the

 ‘461 Patent. See Exhibit C.

        25.     U.S. Patent Application Publication No. 2005/0117339 [the “‘339 Publication”],

 which was published on June 2, 2005, qualifies as prior art under 35 U.S.C. § 102(a)(1) to the

 ‘461 Patent. See Exhibit D.

        26.     U.S. Patent No. 7,178,930 [the “‘930 Patent”], which was patented on February

 20, 2007, qualifies as prior art under 35 U.S.C. § 102(a)(1) to the ‘461 Patent. See Exhibit E.

        27.     International Patent Application Publication No. WO98/43014 [the “‘014

 Publication”], which was published on October 1, 1998, qualifies as prior art under 35 U.S.C. §

 102(a)(1) to the ‘461 Patent. See Exhibit F.

                A.      Claims 1-4 and 6 Are Invalid

        28.     The ‘381 Patent discloses the following:




                                                 11
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 12 of 32 PageID# 176




 ‘381 Patent, Figures 3, 4, and 6 (annotations supplied). See also ‘381 Patent, Col. 1, lines 63-64;

 Col. 2, lines 9-42; Col. 2, line 66 – Col. 3, line 22; Col. 3, lines 25-29; Figures 2 and 5.

        29.     As shown above in Paragraph 28, the ‘381 Patent discloses “[a] light string with a

 snap-fit enclosure, comprising: a conductor; a light element mounted to the conductor; a shroud

                                                   12
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 13 of 32 PageID# 177



 having a body having an open interior and a neck, the neck having an opening therein, open to

 the body interior; a cap …; and cooperating locking elements positioned in the cap and on the

 neck to lock the cap to the neck.” See also ‘381 Patent, Col. 3, line 56 – Col. 4, line 58 (Claims

 1-2 and 16-17). To the extent the ‘381 Patent does not disclose the aforementioned language or

 show the same to be inherent, it would have been obvious based on the knowledge of a person of

 ordinary skill in the art as of the time of the alleged ‘381 Patent technology. See, e.g., ‘381

 Patent, Col. 3, lines 42-54.

          30.    As shown above in Paragraph 28 and Figures 2-5 of the ‘381 Patent, “the cap is

 secured to the neck and the light element secured within the shroud without the need for an

 external fastener.” See also ‘381 Patent, Col. 3, line 56 – Col. 4, line 58, Claims 1-2 and 16-17.

 To the extent the ‘381 Patent does not disclose the aforementioned language or show the same to

 be inherent, it would have been obvious based on the knowledge of a person of ordinary skill in

 the art as of the time of the alleged ‘381 Patent technology. See, e.g., ‘381 Patent, Col. 3, lines

 42-54.

          31.    As shown above in Paragraph 28 and annotated Figure 5 of the ‘381 Patent

 below, “the cap and the neck have at least two cut-outs formed therein, respective ones of the

 cap cut-outs and the neck cut-outs cooperating and aligning with one another to define a

 substantially straight-through path … configured to receive the conductor with the cap secured

 to the neck.”




                                                  13
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 14 of 32 PageID# 178




 See ‘381 Patent, Col. 1, lines 60-62; see also ‘381 Patent, Col. 3, line 56 – Col. 4, line 58,

 Claims 1-2 and 16-17. To the extent the ‘381 Patent does not disclose the aforementioned

 language or show the same to be inherent, it would have been obvious based on the knowledge

 of a person of ordinary skill in the art as of the time of the alleged ‘381 Patent technology. See,

 e.g., ‘381 Patent, Col. 3, lines 42-54.

        32.     As shown above in Paragraph 28 and Figures 2-5 of the ‘381 Patent, “the

 conductor and light element are non-integral with and separate, apart and removable from the

 shroud and the cap,” and “the shroud is substantially enclosed.” To the extent the ‘381 Patent

 does not disclose the aforementioned language or show the same to be inherent, it would have

 been obvious based on the knowledge of a person of ordinary skill in the art as of the time of the

 alleged ‘381 Patent technology. See, e.g., ‘381 Patent, Col. 3, lines 42-54.

        33.     IPH admitted in its April 12, 2019 Answer and Affirmative Defenses that the

 ‘381 Patent includes “[a] light string with a snap-fit enclosure, comprising: a conductor; a light

 element mounted to the conductor; a shroud having a body having an open interior and a neck,

 the neck having an opening therein, open to the body interior; a cap…; and cooperating locking

 elements positioned in the cap and on the neck to lock the cap to the neck,” “the cap is secured

 to the neck and the light element secured within the shroud without the need for an external


                                                  14
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 15 of 32 PageID# 179



 fastener,” “the cap and the neck have at least two cut-outs formed therein, respective ones of the

 cap cut-outs and the neck cut-outs cooperating and aligning with one another to define a

 substantially straight-through path…configured to receive the conductor with the cap secured to

 the neck,” “the conductor and light element are non-integral with and separate, apart, and

 removable from the shroud and the cap,” and “the shroud is substantially enclosed.” See ECF

 No. 24, pp. 4-5, ¶¶ 22-25.

        34.     Claim 1 of the ‘381 Patent recites: “[a] light string with a snap-fit enclosure,

 comprising: a conductor; a light element mounted to the conductor; a shroud having a body

 having an open interior and a neck, the neck having an opening therein, open to the body

 interior; a cap…; and cooperating locking elements positioned in the cap and on the neck to lock

 the cap to the neck,” “the cap is secured to the neck and the light element secured within the

 shroud without the need for an external fastener,” “the cap and the neck have at least two cut-

 outs formed therein, respective ones of the cap cut-outs and the neck cut-outs cooperating and

 aligning with one another to define a substantially straight-through path…configured to receive

 the conductor with the cap secured to the neck,” “the conductor and light element are non-

 integral with and separate, apart, and removable from the shroud and the cap,” and “the shroud is

 substantially enclosed.

        35.     The ‘381 Patent includes every limitation of claim 1 of the ‘461 Patent.

        36.     Claim 2 of the ‘461 patent requires the limitations of Claim 1 of the patent in

 addition to requiring “the light element is an LED.”

        37.     The ‘381 Patent discloses that its “lamp (20) is connected to the seat (10) and has

 a printed circuit board (PCB) (21), an LED (22), multiple capacitors (24), multiple resistors (25),

 a control IC (integrated circuit) (26) and two groups of wires (23).” See ‘381 Patent, Col. 2, lines


                                                  15
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 16 of 32 PageID# 180



 31-34, see also Col. 3, line 56 – Col. 4, line 64 (Claims 1-20 reciting “A holiday light with

 LED…”).

        38.     The ‘381 Patent discloses a light element that is an LED.

        39.     As shown above in Paragraphs 28-38, the ‘381 Patent includes every limitation of

 Claim 2 of the ‘461 Patent.

        40.     Claim 3 of the ‘461 patent requires the limitations of Claim 1 of the patent in

 addition to also requiring “the cooperating locking elements include a ramped surface and a lip

 on one of both of the cap and the neck.”

        41.     The ‘381 Patent discloses and illustrates “cooperating locking elements” that

 “include a ramped surface and a lip on one of both of the cap and the neck,” as shown below:




 ‘381 Patent, Col. 3, lines 6-22; Col. 4, lines 7-16 and 55-56 (Claims 2 and 17).

        42.     The ‘381 Patent illustrates the following surfaces as shown as exploded views of

 an annotated version of its Figure 4:




                                                 16
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 17 of 32 PageID# 181



 Cap Locking Element        Cap Locking Element         Neck Locking             Neck Locking
 Ramped Surface (blue)           Lip (red)             Element Ramped         Element Lip (orange)
                                                        Surface (green)




        43.     As shown above in Paragraphs 28-42, the ‘381 Patent includes every limitation of

 Claim 3 of the ‘461 Patent.

        44.     Claim 4 of the ‘461 patent requires the limitations of Claim 1 of the patent in

 addition to also requiring, “the neck includes four cuts-outs to define four sections, and wherein

 at least two of the sections include a ramped surface and a lip and wherein the cap includes

 corresponding ramped surfaces and lips to cooperate with and engage the ramped surfaces and

 lips of the neck.”

        45.     The ‘381 Patent discloses and illustrates a “neck” that “includes four cuts-outs to

 define four sections, and wherein at least two of the sections include a ramped surface and a lip

 and wherein the cap includes corresponding ramped surfaces and lips to cooperate with and

 engage the ramped surfaces and lips of the neck,” as shown below:




                                                 17
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 18 of 32 PageID# 182




        46.     As shown above in Paragraphs 28-45, the ‘381 Patent includes every limitation of

 Claim 4 of the ‘461 Patent.

        47.     Claim 6 of the ‘461 patent requires the limitations of Claim 1 of the patent in

 addition to also requiring, “at least three light elements mounted to the conductor spaced from

 one another, each light element enclosed within a shroud and secured therein by a cap.”

        48.     The ‘381 Patent discloses and illustrates “at least three light elements mounted to

 the conductor spaced from one another, each light element enclosed within a shroud and secured

 therein by a cap,” as shown below:


                                                 18
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 19 of 32 PageID# 183




        49.     As shown above in Paragraphs 28-48, the ‘381 Patent includes every limitation of

 Claim 6 of the ‘461 Patent.

                B.      Claims 5 and 7 Are Invalid

        50.     Claim 5 of the ‘461 patent requires the limitations of Claim 1 of the patent in

 addition to also requiring “a controller, the controller including one or more batteries and a

 switch.”

        51.     The ‘381 Patent discloses a controller to control the lights of the light string. See

 ‘381 Patent, Col. 1, lines 40-42; Col. 2, lines 31-34, Col. 3, lines 30-41 (IC controller 60 to

 control LEDs (22) to “light according to a program for aesthetic effects, for instance, light

 synchronously with a same color, light gradually with different colors” and otherwise “provide[]

 various lighting effects”); Figure 7, item 60.




                                                  19
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 20 of 32 PageID# 184



           52.   As of the earliest effective filing date of the ’461 Patent, a person of ordinary skill

 in the art would have found including one or more batteries, as opposed to a transformer, to

 power an IC controller to be obvious.

           53.   The Supreme Court has stated a claim is obvious when a patent claims a structure

 already known in the prior art that is altered by the mere substitution of one element for another

 known in the field to yield a predictable result. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416

 (2007).

           54.   Batteries for light string controller switches were already known in the prior art.

           55.   An example of a prior art light string controller switch that uses a battery is found

 in the ‘339 Publication.

           56.   An example of a prior art light string controller switch that uses a battery is found

 in the ‘014 Patent.

           57.   An example of a prior art light string controller switch that uses a battery is found

 in the ‘962 Patent.

           58.   An example of a prior art light string controller switch that uses a battery is found

 in the ‘930 Patent.

           59.   The ‘339 Publication discloses an illuminating light string arrangement 1 with a

 control unit 30 that can be powered in two ways: (i) a power device 40, which is a connector to

 an external power source (e.g., plug-in); or (ii) power device 40′ , which is embodied as a battery

 case having a predetermined number of DC batteries. See ‘339 Publication, ⁋⁋ [0046]; [0051];

 Figs. 3A, 4.




                                                   20
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 21 of 32 PageID# 185



         60.     The ‘339 Publication discloses that the control unit 30 of light string arrangement

 1 “allows [a user] to control the light effect of the light string by inputting command to the

 command circuit 31.” ‘339 Publication at ⁋ [0045].

         61.     The ‘339 Publication teaches that a light string controller switch can be powered

 by external power or batteries.

         62.     The ‘339 Publication teaches that external power sources for light strings can be

 substituted for battery cases.

         63.     The prior art teaches that external power sources for light strings can be

 substituted for battery cases.

         64.     Substituting the ‘339 Publication’s power device 40′ for the transformer 70

 powering the IC controller 60 of the light string of the ‘381 Patent would have been a

 substitution already known to those skilled in the art.

         65.     The ‘014 Patent discloses a string of LED light emitting devices 11/112

 electrically connected to a DC battery 17/113 connected to an inverter/controller 21/111 and

 timer 29 used to provide differing optical effects. See ‘014 Patent, p. 3, lines 1-3, p. 7, line 8-9,

 p. 7, line 20 – p. 9, line 21, p. 12, line 1 – p. 13, line 7; Figs. 1, 5.

         66.     Substituting the battery 17/133 of the light string disclosed in the ‘014 Patent for

 the transformer 70 powering the IC controller 60 of the light string of the ‘381 Patent would

 have been a substitution already known to those skilled in the art.

         67.     The ‘339 Publication discloses that there are two choices for powering a light

 string: external power and a battery power.

         68.     Battery powered light strings are a predictable variation of powering a light string

 known to those skilled in the art.


                                                      21
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 22 of 32 PageID# 186



        69.     There are a finite number of options for powering light strings.

        70.     The ‘461 Patent admits that light strings can be used as necklaces when their

 bulbs are LEDs. See ‘461 Patent, Col. 1, lines 11-19 (“Light strings or string lights are typically

 outdoor ornamental devices that include a plurality of lights that are powered and hung from

 shielded or insulated wires. These devices can also be used, as, for example, a necklace, when

 the ends of the string are secured to one another. And, in that light emitting diode (LED)

 technology has become so common, such light strings can be used with greater degrees of safety,

 since LED are typically low power (low voltage) and do not generate much heat in use.”)

        71.     What the ‘461 Patent states at Column 1, lines 11-19 is admitted prior art.

        72.     Light strings that rely on battery power are in the prior art.

        73.     Making light strings that rely on battery power is within the ordinary skill in the

 art.

        74.     The ‘962 Patent discloses a light string necklace in existence prior to the ‘381

 Patent that used a DC battery hub as part of a necklace arrangement: “[t]he light-up accessory 1

 of the present invention can further comprises a Direct Circuit (DC) battery hub 30 have two

 electrical terminals which are adapted to connect with the two electrical terminals of the two-

 wire cable (connecting chain 21).” Col. 5, lines 19-23; Fig. 5.

        75.     The ‘962 patent also disclose “The power supply 30', according to the preferred

 embodiment, is a Direct Circuit (DC) battery hub having two electrical terminals which are

 adapted to connect with the two electrical terminals of the two-wire cable. The power supply 30'

 comprises a power hub 31' having a battery cavity 311' for receiving a replaceable battery as a

 power source therein to supply a DC power, wherein the lighting switch 1312 is provided on the

 power hub 31' and is operatively connected to the connecting chain 22' to selectively control the


                                                  22
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 23 of 32 PageID# 187



 elementary building units 10' in an on and off manner, as shown in FIG. 6.” ‘962 Patent, Col. 8,

 lines 25-35.

         76.     The ‘930 Patent discloses an “illuminated necklace” prior to the ‘381 Patent that

 “utilizes three (3) batteries 80, 80, and 80 in series, each of which is 1.5 volts, so as to deliver 4.5

 volts, when the batteries 80, 80, and 80 are at full charge. Due to the relatively low current draw,

 the batteries can last 5 to 6 hours during continuous use—that is, while the on-off switch 90

 remains on and the blinking necklace blinks on and off. Such a capability can be provided by a

 flasher or oscillator integrated circuit device. A simple integrated circuit can be used in an

 electrical Switching circuit 94 to get the light emitting devices 24 to flash on and off at a

 constant rate. To get a light emitting device 24 to flash on and off at a relatively constant rate.

 Such a flasher integrated circuit uses an electronic timer to control the flash rate of the light

 emitting device 24.” Col. 5, lines 1-5, lines 43-57; Figs. 4 & 10 (item 70- battery housing).

         77.     The ‘962 Patent demonstrates the prior art use of batteries for light string

 controllers with switches.

         78.     The ‘930 patent demonstrates the prior art use of batteries for light string

 controllers with switches.

         79.     The ‘962 Patent demonstrates that others in the prior art did accomplish making

 light strings that used batteries with light string controllers and switches.

         80.     The ‘930 patent demonstrates that others in the prior art did accomplish making

 light strings that used batteries with light string controllers and switches.

         81.     As shown above in Paragraphs 28-80, the ‘381 Patent includes every limitation of

 Claim 5 of the ‘461 Patent and to the extent a limitation is absent, that limitation would be a




                                                   23
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 24 of 32 PageID# 188



 substitute for what the ‘381 Patent discloses and available to the person of ordinary skill in the

 art to substitute for what is disclosed in the ‘381 Patent to yield predictable results.

        82.     Claim 7 of the ‘461 patent requires the limitations of Claim 6 of that patent, while

 also requiring, “a controller, the controller including one or more batteries and a switch, the

 controller including circuitry to control a lighting scheme of the light elements.”

        83.     As shown above in Paragraphs 28-82, the ‘381 Patent includes every limitation of

 Claim 7 of the ‘461 Patent and to the extent a limitation is absent, that limitation would be a

 substitute for what the ‘381 Patent discloses and available to the person of ordinary skill in the

 art to substitute for what is disclosed in the ‘381 Patent to yield predictable results.

                C.      Claim 8 Is Invalid

        84.     As shown above in Paragraph 28, the ‘381 Patent discloses “[a] light string with a

 snap-fit enclosure, comprising: a conductor; a plurality of LED light elements mounted to the

 conductor; a plurality of shrouds, each shroud being substantially enclosed and having a body

 having an open interior and a neck, the neck having an opening therein, open to the body

 interior…; a plurality of caps, each cap configured to fit onto the neck of a respective one of the

 plurality of shrouds…; and cooperating locking elements positioned in the cap and on the neck

 to lock the cap to the neck….” See also ‘381 Patent, Col. 3, line 56 – Col. 4, line 58 (Claims 1-2

 and 16-17).

        85.     As shown above in Paragraph 28 and Figures 2-5 of the ‘381 Patent, the ‘381

 Patent discloses, “the cap is secured to the neck and the LED light element secured within the

 shroud without the need for an external fastener” See also ‘381 Patent, Col. 3, line 56 – Col. 4,

 line 58, Claims 1-2 and 16-17.




                                                   24
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 25 of 32 PageID# 189



        86.      As shown above in Paragraph 28 and annotated Figure 5 of the ‘381 Patent

 below, the ‘381 Patent discloses, “each cap having at least two cut-outs therein cooperating with

 the cut-outs in the neck such that when the cap is positioned on the neck, the cut-outs in the neck

 and the cut-outs in the cap define a substantially straight-through path for passage of the

 conductor… .”




 See ‘381 Patent, Col. 1, lines 60-62; see also ‘381 Patent, Col. 3, line 56 – Col. 4, line 58,

 Claims 1-2 and 16-17.

        87.      As shown above in Paragraph 28 and Figures 2-5 of the ‘381 Patent, the ‘381

 Patent discloses, “the conductor and the plurality of LED light elements are non-integral with

 and separate, apart and removable from respective ones of their shrouds and caps.”

        88.      As shown above in Paragraph 28 and annotated Figure 2 of the ‘381 Patent, the

 ‘381 Patent discloses, “the neck having four cut-outs formed therein equally circumferentially

 spaced from one another to define four sections, two opposing cut-outs configured to receive the

 conductor, such that the conductor is recessed from an end of the neck” and “the cooperating

 locking elements including a ramped surface and a lip on one or both of the cap and the neck.”

 ‘381 Patent, Col. 3, lines 6-22; Col. 4, lines 7-16 and 55-56 (Claims 2 and 17).




                                                  25
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 26 of 32 PageID# 190




        89.     The ‘372 Publication discloses and teaches a “perimeter of the socket cover 20 is

 partitioned to include ribs 28 and notches 30 for facilitating mounting thereof to the socket base

 14. Particularly, snap latches 32 from the perimeter of the socket base 14 are used to latch onto

 the corresponding notches 30 of the socket cover 20 to insure positive assembly thereof and

 prevent wire strain.” ‘372 Publication at ¶ [0034]; Figs. 2 & 6.




                                                 26
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 27 of 32 PageID# 191




            90.   Equally circumferentially-spaced necks and caps were known to those skilled in

 the art.

            91.   The prior art discloses equally circumferentially-spaced necks and caps for light

 strings.

            92.   The ‘372 Publication discloses equally circumferentially-spaced necks and caps

 for light strings.

            93.   The person of ordinary skill in the art could substitute the equally

 circumferentially-spaced arrangement of cut-outs and latches in the ‘372 Publication for the cut-

 outs and connecting members of the ‘381 Patent to yield predictable results.

            94.   The ‘372 Publication provides reasons for having equally circumferentially-

 spaced cut-outs and latches, which includes enhancing the positive assembly of the neck and cap

 preventing wire strain.




                                                   27
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 28 of 32 PageID# 192



        95.     The ‘461 Patent discloses solving the problem of inefficient assembly of light

 string products.

        96.     The ‘372 Publication and the ‘461 Patent each try to solve problems associated

 with light string assembly.

        97.     The ‘962 Patent is another prior art device which used four cut-outs equally

 circumferentially-spaced from one another for its light string design:




                                                 28
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 29 of 32 PageID# 193



         98.     As shown above in Paragraphs 50-83, a battery was a known prior art substitute

 for the transformer disclosed in the ‘381 Patent and that substitution was available to the person

 of ordinary skill in the art to substitute for the transformer in the ‘381 Patent and yield

 predictable results.

         99.     As shown above in Paragraphs 28-98, the ‘381 Patent includes every limitation of

 Claim 8 of the ‘461 Patent and to the extent a limitation is absent, the ‘381 Patent discloses a

 substitute for that limitation that is available in the prior art to the person of ordinary skill in the

 art to substitute for what is disclosed in the ‘381 Patent to yield predictable results.




                                                    29
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 30 of 32 PageID# 194



                                PRAYER FOR RELIEF

       WHEREFORE, VTC prays for judgment as follows:

             A.      A declaration that VTC has not infringed, or has actively induced or
             contributed to infringement by anyone else, of any claims of the ‘461 patent,
             either literally or under the doctrine of equivalents;

             B.     A declaration that to the extent that any of the claims of the ‘461
             patent is infringed, such claims are invalid;

             C.     A declaration that all claims of the ‘461 Patent are invalid;

             D.     A declaration that VTC is not liable in any way under 35 U.S.C. §
             271;

             E.   A declaration that IPH is not entitled to any of the relief sought in the
             Complaint, and shall take nothing;

             F.     Judgment against IPH and in favor of VTC, dismissing the Complaint
             with prejudice and sustaining VTC’s Counterclaims;

             G.     An order preliminarily and permanently enjoining IPH, its officers,
             directors, servants, managers, employees, agents, successors and assignees,
             and all persons actively in concert or participation with any of them, from
             directly or indirectly asserting that VTC or its customers infringe, or have
             infringed, any claim of the ‘461 patent;

             H.     A declaration that this is an exceptional case under 35 U.S.C. § 285;

             I.     An award to VTC of its costs, expenses and reasonable attorney fees
             incurred in this action pursuant to 35 U.S.C. § 285; and

             J.     An award to VTC of such other and further relief as this Court deems
             just and proper.




                                            30
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 31 of 32 PageID# 195



                                   DEMAND FOR JURY TRIAL

         Defendant-Counterclaimant VTC hereby demands a trial by jury of all issues properly

 triable to a jury in this case.

 Dated: May 3, 2019                        Respectfully submitted,

                                                  /s/ Craig C. Reilly
                                                  Craig C. Reilly (VSB # 20942)
                                                  111 Oronoco Street
                                                  Alexandria, Virginia 22314
                                                  T: (703) 549-5354
                                                  F: (703) 549-5355
                                                  E: craig.reilly@ccreillylaw.com
                                                  Counsel for Defendant Virginia Toy
                                                          and Novelty Company

 Of Counsel for Defendant:

 Joseph A. Farco (pro hac vice)
 LOCKE LORD LLP
 Brookfield Place
 200 Vesey Street, 20th Floor
 New York, NY 100281-2101
 T: (212) 415-8600
 F: (646) 808-3182
 E: jfarco@lockelord.com




                                             31
Case 1:18-cv-01564-AJT-TCB Document 28 Filed 05/03/19 Page 32 of 32 PageID# 196



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of May 2019, a true and complete copy of the
 foregoing was filed through the Court’s CM/ECF system, which has served a copy on all counsel of
 record.

                                                    /s/ Craig C. Reilly
                                                    Craig C. Reilly (VSB # 20942)
                                                    111 Oronoco Street
                                                    Alexandria, Virginia 22314
                                                    T: (703) 549-5354
                                                    F: (703) 549-5355
                                                    E: craig.reilly@ccreillylaw.com
                                                    Counsel for Defendant Virginia Toy
                                                             and Novelty Company




                                               32
